Title: To Thomas Jefferson from Robert Williams, 30 May 1807
From: Williams, Robert
To: Jefferson, Thomas


                        
                            Dear Sir,
                             Washington M.T. May 30th. 1807.
                        
                        I addressed you a letter, under date of the 10th. Inst., inclosing an extract of a letter from Joshua Baker,
                            which was first published in Kentucky—I now inclose a Second which he has published here—this I do, that you May
                            Completely Understand the Views of a party here, and because I have been in the habit of Communicating fully to you every
                            thing of this kind.
                        This is the production of that political Junta, which I gave you an account of, in my letter under date of
                            March the 14h., and was written as I am informed and believe by Mead and Poindexter, who are at the head of this party,
                            and are fomenting all the discontents they can among the  people even a Violation of official Situations is resorted to for this purpose—Communications, made to the
                            Governor of this Territory, in writing, which although Confidential and so far official, as properly to belong to the
                            office of Secretary, and where they have been deposited, are exposed and handed out, for the Purpose of exciting
                            discontents and unfavorable dispositions towards the Governor—
                        Were it not that I Consider Myself too well known to you and most of the principal officers of government,
                            and that I am aware you know well how to estimate those kind of productions against publick Characters, and with what
                            apparent boldness and audacity those kind of persons will make their Statements, I might be disposed to enter into a
                            detailed exposure and refutation of the present—I shall therefore only declare to you that every Statement which this
                            abusive publication Contains, is false, utterly false—Which so far as relate to facts are almost notoriously known to be
                            so—except it is true Mr. Carmichael was appointed one of the Aids de Camp—this I did by the advice of Many of the
                            Militia Officers. They stated he was well informed as to the duties, and from the part of the Territory in which he
                            resided, to wit, near the Spanish line (they at that time disposed to be troublesome) might be more useful in that
                            capacity than any other person, as he was well acquainted with the Country and people below the line—as to Myself I had no
                            acquaintance with him or his Character—I can only say that after his appointment and until I left the Territory last
                            April was a year, he discharged his duty as an officer and a friend to the present administration with great faithfulness
                            and patriotism—Since my return I have had nothing to do with Mr. Carmichael as an officer, neither have I had time to
                            attend to, or even look over the proceedings of the Court Marshal—
                        This publication (for they can’t keep their own secrets) is intended to affect me abroad and with the
                            government—It is said to be a proper time and occazion—That such are the misterious ramifications of Burr’s Conspiracy
                            as to favour the lighting of Suspicion on the heads of almost every Man in office or in power, they therefore determined
                            on this attack, and it was Meditated and Countenanced by Mr. Mead before my arrival that too with the Members of the
                            General Assembly in conjunction with this same man Baker; this I have from indubitable authority and such as can be
                            exposed if, and when ever it may become necessary—they have eindeavoured to use the regard which I shewed for the Civil
                            authority and law, in aid of their Views, Notwithstanding. they were and yet are, the most Clamorous agt. General
                            Wilkinson for his Conduct, of any Characters in this Country, and are Constantly depicting his acts as improper indeed
                            they continue to charge him as a traitor, the manner in which I treated this Conduct and the rebukes I gave some of them
                            on my arrival (particularly Mr. Mead) whetted their improper dispositions towards me.
                        Mead, Poindexter, and Shields, were much vexed at that part of my letter in answer to Mr. Burr, wherein I say
                            “Hence you must, Sir, it would be as improper as it would be undignified in me, to enter into any Stipulations as to your
                            Surrender” They say this was intended as a reflection on their Conduct (meaning their Capitulation made with Burr)
                            indeed I think it merited Censure—although I had it not in view at the time of writing this letter.
                        Terrel, the principal Editor of this paper, would not Condescend to print their abuse, therefore Shaw the
                            blackguard, who wrote for Wist and party on My Coming into office is perceived as Editor and they have Commenced in the same Style and Spirit he wrote in at that time, and he
                            Calculates that the recruits Consisting of this new party will enable him to effect more now than he then did, but I
                            assure you the Attempt will turn out here as it did then. I therefore give Myself No Concern about it because, give them
                            rope and their unprincipled conduct will soon form a noose, and the ultimate good sense of the people will fatally titen
                            it
                        I am with great consideration & respect yr. mot. Obt.
                        
                            Robert Williams
                            
                        
                        
                            Since writing this letter, I am informed from several quarters, the party alluded to are urging that I
                                have lost the Confidence of the administration—they assert that Mr. Mead, the Secy., would have been appointed the
                                Governor of this Territory, and myself dismissed, in a very few days when the arrival of the Capitulation, by Mead
                                through Poindexter & Shields with Colo. Burr, at the seat of government palsied the intention—
                            This information they state to have recd. from Lieut. Wilson and Mr. Mead’s Brother, who passed
                                Natchez a few days, immediately from the Seat of Government—I merely Mention the above as you may be informed of the
                                Manoeuvres of this Junto
                            
                        
                    
   But I, with more than Confidence, assure you it will terminate as a similar Conduct did two years
                                    ago.
                            

               